Citation Nr: 0320574	
Decision Date: 08/18/03    Archive Date: 08/25/03	

DOCKET NO.  01-09 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an effective date, prior to August 29, 2000, 
for a grant of a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel





INTRODUCTION

The veteran had active service from December 1941 to October 
1943 and from February 1945 to May 1946.  He was a prisoner-
of-war (POW) of the Japanese Government from April 10, 1942, 
to September 26, 1942.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO, in 
pertinent part, granted entitlement to a TDIU effective 
October 6, 2000.  

In July 2002 the RO, in pertinent part, granted entitlement 
to a TDIU retroactive to August 29, 2000.  


FINDINGS OF FACT

1.  In an August 1998 rating determination, The RO increased 
the evaluation of the veteran's service-connected ischemic 
heart disease as a residual of beriberi, from 20 percent to 
60 percent effective January 12, 1998.  The veteran was 
notified of this determination that month and did not appeal 
this determination to the Board.  

2.  In February 1999 the Board denied the veteran's claims of 
entitlement to service connection for rheumatoid arthritis, 
asthma, and bilateral immature cataracts.  

3.  On August 29, 2000, the veteran applied for benefits 
based on a TDIU.  This is the earliest communication from the 
veteran which may be construed as a claim seeking entitlement 
to a TDIU.

4.  The RO awarded the veteran a TDIU effective August 29, 
2000.  


CONCLUSION OF LAW

The criteria for an effective date, prior to August 29, 2000, 
for a grant of a TDIU have not been met.  38 U.S.C.A. 
§§ 5101(a), 5110 (West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a March 1998 rating determination the RO granted 
entitlement to service connection for ischemic heart disease 
as a residual of beriberi with an evaluation of 30 percent 
effective in June 1996.  Service connection for 
arteriosclerosis was denied.  Service connection for an 
antral ulcer (residual of a peptic ulcer disease) with 
helminthiasis was granted with an evaluation of 10 percent 
effective in June 1996.  The evaluation of the veteran's 
service-connected malnutrition was found to be noncompensable 
and service connection for the residuals of a scar to the 
head and right arm were denied.  The veteran was notified of 
this determination in April 1998.  

In March 1998 VA received a notice that appeared to indicate 
that the veteran wished to withdraw his remaining claims.  In 
April 1998 the RO received a statement from the veteran and 
his spouse appearing to indicate that he wished to seek 
additional VA benefits.  In an August 1998 rating 
determination the RO granted entitlement to an increased 
evaluation for ischemic heart disease as a residual of 
beriberi from 30 percent to 60 percent effective to 
January 1998.  The veteran was notified of this determination 
that month.  He did not appeal this determination.

In February 1999 the Board denied the claims of entitlement 
to service connection for rheumatoid arthritis, asthma, and 
bilateral immature cataracts.  These issues are no longer 
before the Board.  
In a May 1999 determination the RO denied entitlement to 
service connection for degenerative arthritis and 
post-traumatic arthritis.  The veteran was notified of this 
determination that month.  He did not appeal this 
determination to the Board.  On August 29, 2000, the veteran 
filed a claim of entitlement to a TDIU.  Additional medical 
evidence was obtained by the RO.  Based upon this medical 
evidence, in a March 2001 rating determination, the RO 
granted entitlement to a TDIU.

In his June 2001 notice of disagreement, the veteran 
indicated that the TDIU should have been granted earlier 
based on the increased evaluation of his ischemic heart 
disease as a residual of beriberi.  Additional medical 
evidence was obtained indicating the nature and extent of his 
current disability.  In his October 2001 substantive appeal, 
received at the RO in November 2001, he claimed an earlier 
effective date for the grant of a TDIU either on July 1, 
1996, the date when his ischemic heart disease as a residual 
of beriberi was increased to 60 percent, or November 1, 1999, 
which was alleged to be one year prior to his filing of the 
application for a TDIU.  

In a July 2002 rating determination, the RO granted a TDIU 
effective August 29, 2000.  In a June 2002, statement, it was 
indicated that the veteran wished to continue with his appeal 
to the Board.  In July 2002, the veteran reports that he had 
stated his case completely and that his claim should be sent 
to the Board for an appropriate decision.  The veteran's 
representative submitted written argument in July 2003.


Analysis

Preliminary Matter: Duties to Notify and Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

This newly enacted law provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
(CAFC) in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  
The Board therefore finds that it can proceed with this case.  

After reviewing the claims folder, the Board finds that there 
has been compliance with the duty to assist provisions set 
forth in the new law and regulation.  The record in this case 
includes the complete claims folder, VA examination reports, 
and a detailed history of the veteran's claims.  
Significantly, no additional pertinent evidence has been 
identified by the claimant or his representative as relevant 
to the issue on appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.

The Board has considered the issue of whether or not to 
remand this case to the RO in order to meet the requirements 
of the U.S. Court of Appeals for Veterans Claims (CAVC) in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


However, the veteran's primary contention has been that he 
seeks an earlier effective date for the award of a TDIU based 
on rating actions that he did not appeal.  The CAVC has held 
that the VCAA is not applicable to determinations of clear 
and unmistakable error in RO rating decisions under 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) and Parker v. 
Principi, 15 Vet. App. 407 (2002).  

In addition, in the July 2002 supplemental statement of the 
case and September 2001 statement of the case, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist in obtaining.  

Furthermore, he has been provided with notice of the 
applicable laws and regulations that set forth the criteria 
for entitlement to an earlier effective date.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  

The CAVC has concluded that the VCAA is not applicable where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Veltap. 143, 149 (2002).  

When, as here, there is extensive factual development in this 
case, and there was no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not require further assistance.  
Wensch v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see 
also 38 U.S.C.A. § 5103A(a)(2) (the Secretary is not required 
to provide assistance "if no reasonable possibility exist 
that such assistance would aid in substantiating a claim").  
Accordingly, the Board finds that the requirements of 
Quartuccio have been met and that a further delay in this 
case is not warranted.



Earlier Effective Date

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary 
........must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary.  38 U.S.C.A. § 5101(a).  

In this case, the veteran has been awarded a TDIU effective 
August 29, 2000, the date the RO received his statement 
requesting this benefit.  Prior to this time, the veteran had 
never filed such a claim.  The Board has reviewed this case 
in detail and has found no direct or indirect communication 
from the veteran that would provide a basis to conclude that 
he had filed a claim of TDIU benefits prior to August 29, 
2000.  

The veteran has contended that he is entitled to an earlier 
effective date of July 1, 1996, the date when his heart 
disease as a residual of beriberi, then rated 30 percent, was 
increased to 60 percent.  He was awarded a 60 percent 
evaluation for his service-connected heart disease by the RO 
in August 1998.  He did not appeal this determination to the 
Board.  Accordingly, in order for the Board to find that the 
RO in August 1998 should have addressed the issue of a TDIU 
or should have granted a 100% rating, it would be necessary 
to find clear and unmistakable error in the August 1998 
rating decision.  

Under 38 C.F.R. § 3.105(a) a prior decision must be reversed 
or amended where evidence establishes "clear and unmistakable 
error."  For clear and unmistakable error (CUE) to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The CAVC has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, it cannot be said that the August 1998 rating 
determination contains CUE for its failure to address the 
claim of a TDIU as the veteran had never filed such a claim 
and there is no evidence at that time that clearly and 
unmistakably indicates that he should have been awarded a 
100% evaluation at that time.  It also cannot be said that 
the veteran undebatably raised the claim of a TDIU.  

The veteran also argues he is entitled to an effective date 
of November 1, 1999, which he believes is one year prior to 
his filing of the application for a TDIU.  In fact, the 
veteran filed the application for a TDIU in October 2000.  He 
also filed this claim in a written statement received at the 
RO on August 29, 2000.  

The veteran can receive an effective date for the award of an 
increased rating, and thus also for a TDIU, if the evidence 
shows that it was factually ascertainable that an increase in 
disability occurred within one year of the date of the 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o).   The CAVC has held, however, that the language 
of 38 U.S.C.A. § 5110(b)(2) must be read:

[t]he effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability has occurred if application is 
received within one year from such date. 
(Emphasis in original)

Harper v. Brown, 10 Vet. App. 125, 126 (1997); See also 
VAOPGCPREC 12-98.  

Thus, if the increase occurred more than one year prior to 
the date the application is received, the effective date must 
be no earlier than the date of receipt of the application.

The Board has found no competent medical evidence, or other 
evidence making it "factually ascertainable" that there had 
been an increase in the severity of service-connected 
disabilities within one year prior to the August 29, 2000 
claim.  The April 1999 VA examination report was not obtained 
within the one-year period the veteran filed this claim 
between August 29, 1999, and August 29, 2000.  Thus, 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) does not 
provide a basis to grant an effective date for an increased 
rating, including a TDIU, one year prior to the date of 
receipt of the claim for a TDIU.  Evidence showing a 
factually ascertainable increase in disability(ies) or a TDIU 
is not shown within one year of the date of the claim.  

The Board has reviewed the record in detail, and has found no 
evidence of a previous claim for a TDIU.  Accordingly, the 
requirements for an effective, prior to August 29, 2000, for 
a grant of a TDIU have not been satisfied.  


ORDER

Entitlement to an effective date, prior to August 29, 2000, 
for a grant of a TDIU is denied.  



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

